DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa in view of Sittakul.
	Referring to Claim 1, Hosokawa teaches a radar transceiver (Fig. 1 [0015]); a memory configured to store data ([0019]); and a processor (Fig. 1 #130; [0019]) operably connected to the radar transceiver, the processor configured to: determine whether an object is within proximity of and within a field of view of the radar transceiver ([0017-0019]); and update a leakage response for leakage cancelation based on the leakage measurement; [0027], Claim 1 and Claim 6, but does not explicitly disclose nor limit obtain a leakage measurement for the radar transceiver in response to determining that no object is proximate to and within the field of view of the radar transceiver.
	While it is obvious that there is some leakage measurement/detection occurring it, it is not explicitly stated.

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Hosokawa with the leakage measurement as taught by Sittakul so as to allow for more precise tuning of the device and negate the effects of leakage in the signal.
	Referring to Claims 2, 9 and 16, Hosokawa as modified by Sittakul teaches wherein the processor is further configured to: detect a change in at least one state variable of the electronic device; and determine whether the object is within the proximity of and within the field of view of the radar transceiver by determining whether the object is within the proximity of and within the field of view of the radar transceiver in response to detecting the change in the at least one state variable; See disclosure of Hosokowa.
	Referring to Claims 4 and 11, Hosokawa as modified by Sittakul teaches wherein the processor is configured to: determine whether the object is within the proximity of and within the field of view of the radar transceiver by confirming that reflected energy from within the proximity of the radar transceiver is proportionate with background levels; [0003] of Hosokawa.
	Referring to Claim 8, Hosokawa as modified by Sittakul teaches determining, by an electronic device having a radar transceiver, whether an object is within proximity of and within a field of view of the radar transceiver; obtaining a leakage measurement for the radar transceiver in response to determining that no object is proximate to and within the field of view of the radar transceiver; and updating the leakage response for leakage cancelation based on the leakage measurement; See citations and rationale from Claim 1 above.
.

Allowable Subject Matter
Claims 3, 5-7, 10, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive. Applicant’s arguments that the combined references do not teach the claimed invention are incorrect. While the limitations are not explicitly stated, the combination of processes within both references would result in the claimed invention. Hosokawa teaches determining whether or not an object is present in [0019] and providing a correction value to allow for fine adjustments to the calibration of the radar and that this calibration can be carried out at any time. It is the position of the Examiner that the secondary reference Sittakul teaches the additional measure leakage measurement in a related invention. This measurement of leakage .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646